DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Claim Objections
Claim 1, 5, 6, and 8 are objected to because of the following informalities:  
In claim 1, line 9, “a same length as plurality of outer holes” should be amended to read “the same length as the plurality of outer holes.” for clarity;
In claim 1, line 15, “the first side” should be amended to read “a first side,” for clarity;
In claim 5, line 2, “outlet slit” should be amended to read “outlet slits,” for clarity;
In claim 6, line 2, “periphery” should be amended to read “a periphery,” for clarity;
In claim 8, line 2, “periphery” should be amended to read, “a periphery,” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 puts forth two sets of holes that extend along the entire length of the first and second edge of the emitter. Claim 1 further puts forth inner holes that also extend a same length as the plurality of outer holes. The limitation prescribes that the inner holes extend the entire length of the emitter, like the outer holes. The claimed subject matter is not supported by the specification, and is therefore rejected as a recitation of new matter.
The specification discloses that the outer holes run the entire length of the emitter (Paragraph 18 and Figure 1), and discloses that the inner holes may extend from a first side of the emitter to a first end of the labyrinth (Paragraph 19). The disclosure does not put forth the inner holes extending the entire length of the emitter. As such, the limitation is rejected as a recitation of new matter.
Claim 1 puts forth the outer holes being smaller than the inner holes. However, the specification fails to disclose a relative sizing of the inner and outer holes. The drawings are cited as showing the claimed feature. The drawings depict protrusions with gaps therebetween. However, the drawings are not clear as to the relative sizing of the gaps. As such, the limitation is rejected as a recitation of new matter.
The remaining claims are rejected due to their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 puts forth the plurality inner holes being on the first side and the second side, in lines 22-23. The claim previously prescribes the holes being on the first edge and the second edge. It is unclear whether Applicant is putting forth the holes being on a first and second side or edge. Examiner recommends amending the limitation to put forth the inner holes on the first edge and the second edge.
Claim 1 puts forth two sets of holes that extend along the entire length of the first and second edge of the emitter. Claim 1 further puts forth inner holes that also extend a same length as the plurality of outer holes. The limitation prescribes that the inner holes extend the entire length of the emitter, like the outer holes. The claimed subject matter is not supported by the specification, and is therefore unclear.
Claim 1 puts forth the outer holes being smaller than the inner holes. However, the specification fails to disclose a relative sizing of the inner and outer holes. The drawings are cited as showing the claimed feature. The drawings depict protrusions with gaps therebetween. However, the drawings are not clear as to the relative sizing of the gaps.
The term "substantially" in claim 1, line 23 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the second side" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency from claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752